Citation Nr: 1019617	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  05-39 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial, compensable rating for a right 
thigh scar.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1955 to December 1957.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  

The Veteran was scheduled to appear at a hearing at the RO 
before a Veterans Law Judge in January 2007, but he canceled 
his hearing request.  

In October 2008, the Board promulgated a decision on three 
issues, and remanded the case to the RO for additional 
development on the issue of a compensable rating for right 
thigh scar.  As the requested development has been completed, 
no further action to ensure compliance with the remand 
directives is required.  Stegall v. West, 11 Vet. App. 268 
(1998).

As noted in the Board's October 2008 remand, at a hearing 
before a Decision Review Officer in February 2006, the 
Veteran raised the claim of an increase for gunshot wound 
residuals of the right thigh, which has not been adjudicated 
by the RO, or Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and 
it is referred again to the RO/AOJ for appropriate action.  


FINDING OF FACT

Since the effective date of service connection, the right 
thigh scar measured not more than 2 cm. by 1 cm. and was 
superficial; there was no objective evidence that the scar 
was unstable or painful on examination, or that it limited 
the function of the right thigh.   


CONCLUSION OF LAW

The criteria for an initial, compensable rating for right 
thigh scar have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. § 4.7, 4.118, Diagnostic Codes 7801-
7805 (2009).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009). 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  



In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. 
§ 5103(a) as requiring generic claim-specific notice and 
rejecting veteran-specific notice as to the effect on daily 
life and as to the assigned or a cross-referenced Diagnostic 
Code under which the disability is rated).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided the Veteran with content-complying VCAA 
notice in September 2004 on the underlying claim of service 
connection for right thigh scarring.  Where, as here, service 
connection has been granted and an initial disability rating 
has been assigned, the claim of service connection has been 
more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Furthermore, once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the RO's decision, rating the disability, 
does not trigger additional 38 U.S.C.A. § 5103(a) notice.  
Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) 
and § 3.159(b)(1) is no longer applicable in the claim for an 
initial, compensable rating for right thigh scar.  Dingess, 
19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-
117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claim.  38 U.S.C.A. § 5103A (a), 
(b) and (c).  


The RO obtained the Veteran's VA records.  The Veteran has 
not identified any other pertinent evidence to include 
private medical records for the RO to obtain on his behalf.  

Further, VA has conducted medical inquiry in an effort to 
substantiate the Veteran's claim.  38 U.S.C.A. § 5103A(d).  
He was afforded a VA examination in September 2004, on the 
underlying claim for service connection, and in January 2010, 
specifically to evaluate the nature and severity of the right 
thigh scar.  As there is no indication of the existence of 
additional evidence to substantiate the claim, the Board 
concludes that the duty-to-assist provisions of the VCAA have 
been complied with.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Evaluating Disabilities

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Analysis

The Veteran's right thigh scar has been rated as 
noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 7801, 
ever since service connection was established, effective in 
August 2004.  

In the rating decision of April 2005, service connection was 
established for residual scarring of the right thigh as 
related to the service-connected disability of gunshot wound 
of the right thigh.  It is noted that this appeal concerns 
the scar residual of the gunshot wound and not the separate 
service-connected disability of gunshot wound residuals of 
the right thigh that are currently evaluated as 10 percent 
disabling under 38 C.F.R. § 4.73, Diagnostic Code 5314, for 
injury of Muscle Group XIV.  

Disabilities of the skin are addressed under 38 C.F.R. § 
4.118.  Scars, other than head, face, or neck, that are deep 
or that cause limited motion warrant a 10 percent rating if 
the area or areas exceed 6 square inches (39 sq. cm.).  A 
deep scar is one associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118, Diagnostic Code 7801.  

Scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion warrant a 10 percent 
rating for area or areas of 144 square inches (929 sq. cm.) 
or greater.  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7802.  

Scars that are superficial and unstable warrant a 10 percent 
rating.  An unstable scar is one where, for any reason, there 
is frequent loss of covering of skin over the scar.  38 
C.F.R. § 4.118, Diagnostic Code 7803.  

Scars that are superficial and painful on examination warrant 
a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 
7804.  

Scars may also be rated based on limitation of function of 
the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

After careful review of the record, the Board finds that the 
Veteran does not meet the criteria for a 10 percent rating 
under the pertinent criteria at any time since service 
connection was established for the disability.  

Historically, it is noted that on a VA examination in January 
2003, the scar in the anterior thigh was described as 3/4 
inches, rounded, and well-healed, with very minor tenderness 
to deep palpation.  On an April 2003 VA examination, the scar 
was noted as being located in the mid-anterior portion of the 
right thigh, about 2 cm. across, with slight depression.  In 
August 2004, the Veteran filed a claim for service 
connection, specifically identifying scarring to the right 
thigh as secondary to the gunshot wound.  

The relevant medical evidence shows that the Veteran 
underwent VA examinations in September 2004 and January 2010, 
to assess the nature and severity of the scar.  At the time 
of the September 2004 examination, there was observed to be a 
2 cm. by 1 cm. scar to the right mid-thigh, with a noted soft 
tissue deficit present beneath the area of the scar without 
appreciated muscle wasting.  According to the Veteran, there 
was decreased sensation to the area of the scar.  There was 
no erythema or tenderness to the scar.  The assessment was 
status post right thigh injury with small residual scar and 
soft tissue deficit.  

At a February 2006 personal hearing, the Veteran testified 
that his scar was tender and painful.  In a March 2009 
statement, he indicated that the scar appeared to be larger 
as the underlying tissue had "shrunk."  Therefore, he was 
afforded another VA examination.  In January 2010, the 
examiner reviewed the history of the scar.  On examination, 
the scar measured 1 cm. by 1 cm., that is, covering an area 
less than 6 square inches.  The scar was not painful and had 
no signs of breakdown.  The scar was superficial and showed 
no inflammation, edema, or keloid formation.  There were no 
other disabling effects observed.  It was specifically 
indicated that there were no significant effects on an 
occupation and no effects on usual daily activities.  

Given the pertinent medical records, there is no objective 
evidence that the scar was deep or that it covered an area 
that exceeded 6 square inches.  Further, there is no 
objective evidence that the scar was unstable, painful on 
examination, or limited the function of the part affected 
(the right thigh).  Therefore, the Veteran has not met the 
criteria for a compensable rating for right thigh scar for 
the period considered in this appeal.  

As noted, the Board has given consideration to the propriety 
of "staged ratings" for the right thigh scar over the 
period of time since service connection became effective.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  The Board 
concludes that the evidence does not show that the Veteran's 
right thigh scar meets the criteria for a compensable rating 
since the effective date of service connection in August 
2004.  

As the criteria for a compensable rating under Diagnostic 
Codes 7801 to 7805 have not been demonstrated throughout the 
period considered in this appeal, the preponderance of the 
evidence is against the claim, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for such a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disability is inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  



If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the Veteran's disability 
picture is contemplated by the Rating Schedule, and the 
assigned schedular evaluation is, therefore, adequate, and 
referral for an extraschedular rating is not required.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the rating criteria reasonably describe 
the Veteran's disability level and symptomatology, which are 
residuals of a scar, which is contemplated by the Rating 
Schedule, under Diagnostic Codes 7801 to 7805.  In other 
words, the Veteran does not experience any symptomatology not 
already contemplated by the Rating Schedule, and the assigned 
schedular rating is, therefore, adequate, and no referral for 
an extraschedular rating is required under 38 C.F.R. § 
3.321(b)(1). 


ORDER

An initial, compensable rating for a right thigh scar is 
denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


